Exhibit 10.6




NON-QUALIFIED STOCK OPTION AWARD AGREEMENT


THIS NON-QUALIFIED STOCK OPTION AWARD AGREEMENT (the “Agreement”) is made as of
October 5, 2017 (the “Grant Date”), between Altisource Portfolio Solutions S.A.,
a Luxembourg société anonyme (“Altisource” and, together with its subsidiaries
and affiliates, the “Company”), and Indroneel Chatterjee, an employee of the
Company (the “Employee”).


WHEREAS, the Company desires, by affording the Employee an opportunity to
purchase shares of its common stock, par value $1.00 per share (“Shares”), to
further the objectives of the Company’s 2009 Equity Incentive Plan (the “2009
Plan”).


NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, and intending to be legally bound
hereby, the parties hereto have agreed, and do hereby agree, as follows:


1.
OPTION GRANT



The Company hereby grants to the Employee, pursuant to and subject to the 2009
Plan, the right and option to purchase all or any part of an aggregate 20,000
Shares from the Company for a purchase price of $27.29 per share (the “Strike
Price”), on the terms and conditions set forth in this Agreement (the
“Options”).


2.
OPTION TERM



The term of the Options shall begin on the Grant Date and will continue for a
period of ten (10) years from the Grant Date, unless earlier terminated pursuant
to exercise, in accordance with Section 3 Subsection A or as provided in Section
5 below.


3.
VESTING OF OPTIONS



A.
Vesting Schedule



Subject to the provisions of Sections 5 and 6 below, the Options shall vest and
become exercisable based on the achievement of performance criteria as follows:


(1)
Ordinary Performance-Based Vesting. Two-thirds (2/3) of the Options (the
“Ordinary Performance-Based Options”) shall vest in three (3) equal annual
increments, as follows. One-third (1/3) of the Ordinary Performance-Based
Options shall vest on the date as of which both of the following performance
criteria have been met: (x) the per share price of the Shares at any time from
the date of this Agreement equals or exceeds two times the Strike Price, and (y)
investors achieve a 20% Annualized Rate of Return from the date of this
Agreement based on the Strike Price. Thereafter, one-third (1/3) of the Ordinary
Performance-Based Options shall automatically vest on each of the consecutive
two (2) anniversaries of the date of such initial vesting.





Confidential
 
Page 1 of 12

        



--------------------------------------------------------------------------------




(2)
Extraordinary Performance-Based Vesting. One-third (1/3) of the Options (the
“Extraordinary Performance-Based Options”) shall vest in three (3) equal annual
increments, as follows. One- third (1/3) of the Extraordinary Performance-Based
Options shall vest on the date as of which both of the following extraordinary
performance criteria have been met: (x) the per share price of the Shares at any
time from the date of this Agreement equals or exceeds three times the Strike
Price, and (y) investors achieve a 25% Annualized Rate of Return from the date
of this Agreement based on the Strike Price. Thereafter, one-third (1/3) of the
Extraordinary Performance-Based Options shall automatically vest on each of the
consecutive two (2) anniversaries of the date of such initial vesting.



For the avoidance of doubt, the requisite ordinary performance and/or
extraordinary performance criteria provided in clauses (x) and (y) of Section 3,
Subsections A(1) and A(2) above, once satisfied for the initial vesting of the
Ordinary Performance-Based Options and/or the Extraordinary Performance-Based
Options, respectively, do not need to continue to be satisfied for vesting of
the same on the subsequent two (2) anniversaries of such initial vesting.
    
B.
General



The Employee shall have none of the rights of a shareholder with respect to any
of the Shares subject to the Options until such Shares shall be issued in the
Employee’s name or the name of the Employee’s designee following the exercise of
the Options.


4.
METHOD OF OPTION EXERCISE



A.
Subject to the terms and conditions of this Agreement, vested Options may be
exercised by written notice to the Company at its executive offices to the
attention of the Corporate Secretary of the Company (the “Notice”). The Notice
shall state the election to exercise vested Options, shall state the number of
Shares in respect of which it is being exercised (the “Purchased Shares”) and
shall be signed by the person or persons so exercising such Options. In no case
may vested Options be exercised as to less than fifty (50) Shares at any one
time (or the remaining Shares then purchasable under the vested Options, if less
than fifty (50) Shares) or for a fractional Share. Except as provided in Section
5 below, vested Options may not be exercised unless the Employee shall, at the
time of the exercise, be an employee of the Company and not under a notice of
resignation. During the Employee’s lifetime, only the Employee or the Employee’s
guardian or legal representative may exercise vested Options (in the case of the
Employee’s guardian or legal representative, such guardian or legal
representative, as applicable, will be considered to be the Employee for
purposes of exercising the Employee’s rights in this Section 4, Subsections A
and B).



B.
A Notice shall be accompanied by (1) a personal check payable to the order of
the Company for payment of the full purchase price of the Purchased Shares, (2)
delivery



Confidential
 
Page 2 of 12

        



--------------------------------------------------------------------------------




to the Company of the number of Shares duly endorsed for transfer and owned by
the Employee that have an aggregate Fair Market Value equal to the aggregate
purchase price of the Purchased Shares or (3) payment therefor made in such
other manner as may be acceptable to the Company on such terms as may be
determined by the Board of Directors. “Fair Market Value” shall have the meaning
given to that term in the 2009 Plan. In addition to and at the time of payment
of the purchase price, the person exercising the vested Options shall pay to the
Company the full amount of any federal and state withholding or other taxes
applicable to the taxable income of such person resulting from such exercise in
cash unless the Board of Directors in its sole discretion shall permit such
taxes to be paid in Shares. Such payment may also be made in the form of payroll
withholding, at the election of the Employee. The Company shall issue the
Purchased Shares as soon as practicable after receipt of the notice and all
required payments by the person or persons exercising the Options as provided in
Section 4, Subsection A above. Unless the person or persons exercising the
Options shall otherwise direct the Company in writing, such Purchased Shares
shall be registered in the name of the Employee and shall be delivered as
aforesaid to or upon the written order of the Employee.


C.
To the extent Options shall be exercised, pursuant to Section 5 hereof, by any
person or persons other than the Employee, such notice shall be accompanied by
appropriate proof of the derivative right of such person or persons to exercise
the Options.



D.
The date of exercise of an Option shall be the date on which the Notice, the
documents and all payments required under this Section 4 are received by or
arranged with the Corporate Secretary of the Company. If such Notice is received
after the market closes, the following trading day will be considered the date
of exercise. All Purchased Shares shall be fully paid and non-assessable.



E.
The Company may require the Employee to exercise the Options electronically
through the Shareworks system or any other online system pursuant to the
procedures set forth therein as determined by the Company in its sole
discretion.



F.
The Company may amend the procedures set forth in this Section 4, Subsections A
through E in its sole discretion.



5.
TERMINATION OF OPTIONS



The Options may not be exercised to any extent after termination of the Options.
Options will terminate as set forth below in this Section 5:


A.
The Options shall terminate upon the exercise of such Options in the manner
provided in this Agreement and the 2009 Plan, whether or not the Purchased
Shares are ultimately delivered.





Confidential
 
Page 3 of 12

        



--------------------------------------------------------------------------------




B.
Except as may otherwise be provided in Section 3 Subsection A and this Section
5, Subsections A and C for the earlier termination of the Options, the Options
and all rights and obligations thereunder shall expire ten (10) years after the
Grant Date.



C.
If, prior to exercise, expiration, forfeiture, surrender or cancellation of the
Options, the Employee’s employment terminates, the Options shall terminate in
accordance with the 2009 Plan except as follows:



(1)
by reason of termination of employment by the Company for Cause, then all
Options shall terminate on the date of termination of employment.



(2)
by reason of termination of employment by the Employee (other than by reason of
Retirement), then all unvested Options shall terminate on the date Employee
provides notice of his or her resignation and all vested Options shall terminate
on the date that is six (6) months after the date of termination of employment.



(3)
by reason of death or Disability, then the Options shall remain outstanding,
subject to vesting only upon satisfaction of the respective criteria for the
vesting of such options set forth in Section 3, Subsection A. In case the
Employee’s employment is terminated by reason of death or Disability and the
Employee is dead or incapacitated, the vested options will be transferred to the
Employee’s legal heirs.



(4)
by reason of termination of employment by the Company without Cause or
Retirement of the Employee, then (a) if the respective performance criteria for
the Ordinary Performance-Based Options or such Extraordinary Performance-Based
Options have been satisfied on or prior to the ninety (90) day anniversary of
the date of such termination of employment, such Ordinary Performance-Based
Options or Extraordinary Performance-Based Options, as applicable, shall
terminate on the later of (i) the six (6) month anniversary of the date such
Option vests, or (ii) the six (6) month anniversary of the date of such
termination of employment, and (b) if the respective performance criteria for
the Ordinary Performance-Based Options or Extraordinary Performance-Based
Options have not been satisfied on or prior to the ninety (90) day anniversary
of the date of such termination of employment, such Ordinary Performance-Based
Options or Extraordinary Performance-Based Options, as applicable, shall
terminate on the ninety (90) day anniversary of the date of termination of
employment. Notwithstanding the foregoing, if the respective performance
criteria for the Ordinary Performance-Based Options or the Extraordinary
Performance Based Options have been satisfied on or prior to the ninety (90) day
anniversary of the date of such termination of employment, the Company will have
the right in its sole discretion to require the Employee to exercise all or part
of such Ordinary Performance-Based Options or such Extraordinary Performance-



Confidential
 
Page 4 of 12

        



--------------------------------------------------------------------------------




Based Options at any time. For the avoidance of doubt, in no event shall this
Section 5, Subsection C(4) extend the life of the Options beyond the Option term
as set forth in Section 2 of this Agreement.


D.
The Employee’s right to retain any Options following termination of employment
under Section 5 Subsection C is subject in all cases to the requirement that the
Employee has been employed with the Company for a period of at least three (3)
years in the case of Retirement or two (2) years in the case of termination of
employment, Disability or death, unless otherwise determined by the Company in
its sole discretion.



6.
CONDITIONS UPON TERMINATION OF EMPLOYMENT



A.
For a period of two (2) years following the Employee’s departure from the
Company, the Employee shall not (A) engage, either directly or indirectly, in
any manner or capacity as advisor, principal, agent, partner, officer, director,
employee, member of any association or otherwise, in any business or activity
which is at the time competitive with any business or activity conducted by the
Company, (B) solicit, directly or indirectly, any employee of the Company to
leave the employ of the Company for employment, hire or engagement as an
independent contractor elsewhere, (C) in any way interfere with the relationship
between any customer, supplier, licensee or business relation of the Company or
(D) share, reveal or utilize any Confidential Information of the Company except
as otherwise expressly permitted by Company.



B.
For a period of two (2) years following the Employee’s departure from the
Company, the Employee shall be available at reasonable times for consultations
at the request of the Company’s management with respect to phases of the
business with which the Employee was actively connected during the Employee’s
employment, but such consultations shall not be required to be performed during
usual vacation periods or periods of illness or other incapacity or without
reasonable compensation and cost reimbursement.



C.
The Employee acknowledges that the Company would not have awarded the Options
granted to the Employee under this Agreement absent the Employee’s agreement to
be bound by the covenants made in this Section 6.



D.
In the event that the Employee fails to comply with any of the promises made in
this Section 6, then in addition to and not in limitation of any and all other
remedies available to the Company at law or in equity (a) the Options, to the
extent then unexercised, whether vested or unvested, will be immediately
forfeited and cancelled and (b) the Employee will be required to immediately
deliver to the Company an amount (in cash or in Shares) equal to the market
value (on the date of exercise) of any Shares acquired on exercise of the
Options less the exercise price paid for such Shares (the “Share Value”) to the
extent such Shares were acquired by the Employee



Confidential
 
Page 5 of 12

        



--------------------------------------------------------------------------------




upon exercise of the Options at any time from 180 days prior to the earlier of
(i) the date of termination of employment or (ii) the date the Employee fails to
comply with any promise made in this Section 6, to 180 days after the date when
the Company learns that the Employee has not complied with any such promise. The
Employee will deliver such Share Value amount (either in cash or in Shares) to
the Company on such terms and conditions as may be required by the Company. The
Company will be entitled to enforce this repayment obligation by all legal means
available, including, without limitation, to set off the Share Value amount and
any other damage amount against any amount that might be owed to the Employee by
the Company.


E.
The Employee further acknowledges that in the event that the covenants made in
this Section 6 are not fulfilled, the damage to the Company would be
irreparable. The Company, in addition to any other remedies available to it,
including, without limitation, the remedies set forth in Section 6, Subsection D
above, shall be entitled to injunctive relief against the Employee’s breach or
threatened breach of said covenants.



7.
CORPORATE TRANSACTIONS; CHANGE OF CONTROL/RESTRUCTURING EVENT; OTHER EVENTS



A.
Corporate Transactions



Except to the extent governed by Section 7, Subsections B and C below, if there
shall be any change in the Shares subject to the Options granted hereunder,
through merger, consolidation, reorganization, recapitalization, stock dividend,
extraordinary dividend, stock split, spin off of one or more subsidiaries or
other change in the corporate structure, appropriate adjustments shall be made
by the Board of Directors in its discretion in the aggregate number and kind of
Shares subject to the 2009 Plan and the number and kind of Shares and the price
per Share subject to the Options. Further, the Board of Directors shall have the
right to adjust the ordinary performance conditions and extraordinary
performance conditions as appropriate to avoid inequitable dilution or
enlargement of award values or rights in connection with such a corporate
transaction or restructuring. Without limiting the generality of the foregoing,
in the event of a restructuring or transaction resulting in some or all of the
Company’s Shares being convertible into equity of a separate company, the Board
of Directors shall have the authority to replace Options with any one or more of
the following: (1) adjusted options of the Company; (2) adjusted options on the
equity of the separate company; and (3) a combination of adjusted options on the
shares of both the Company and the separate company, all as the Board of
Directors sees as equitable. In the event of any such option adjustment and/or
conversion, the Board of Directors shall attempt to reasonably approximate the
aggregate value of the Employee’s Options under this Agreement. For the
avoidance of doubt, in the event Employee remains employed with the separate
company that results from a restructuring or transaction covered by this Section
7, for purposes of this Agreement, the Employee will be deemed to remain
employed as if the Employee


Confidential
 
Page 6 of 12

        



--------------------------------------------------------------------------------




continued employment with the Company such that the employment termination
provisions applicable to the Options shall not be invoked unless and until the
Employee’s employment with such separate company shall terminate.




B.
Change of Control/Restructuring Event



(1)
If a Change of Control/Restructuring Event occurs, the Board of Directors shall
have the right to make appropriate adjustments, including, without limiting the
generality of the foregoing (i) allow the Options to continue in full force and
effect in accordance with the terms hereof or (ii) issue an award of shares in
the Successor Entity as the Board of Directors deems equitable.



(2)
If the Options are to remain in place following such Change of
Control/Restructuring Event, appropriate adjustments shall be made by the Board
of Directors in its discretion in the aggregate number and kind of Shares
subject to the 2009 Plan and the number and kind of Shares and the price per
Share subject to the Options. Further, the Board of Directors shall have the
right to adjust the ordinary performance conditions and extraordinary
performance conditions as appropriate to avoid inequitable dilution or
enlargement of award values or rights in connection with such Change of
Control/Restructuring Event. Without limiting the generality of the foregoing,
such discretions shall include the authority to replace Options with any one or
more of the following: (a) adjusted options of the Company; (b) adjusted options
on the equity of any Successor Entity surviving such Change of
Control/Restructuring event; and (c) a combination of adjusted options on the
shares of both the Company and the Successor Entity, all as the Board of
Directors sees as equitable. In the event of any such option adjustment and/or
conversion, the Board of Directors shall attempt to reasonably approximate the
aggregate value of the Employee’s Options under this Agreement.



C.
Other Events



(1)
The 2009 Plan and Agreement and the Options granted hereunder shall not affect
the right of the Company to reclassify, recapitalize, issue equity or otherwise
change its capital or debt structure or to merge, consolidate, convey any or all
of its assets, dissolve, liquidate, wind up or otherwise reorganize. The Board
of Directors shall have the discretion to make adjustments to the awards made
hereunder to reflect any changes that the Board of Directors deems appropriate
as a result of any sale, an IPO, business combination, acquisition,
recapitalization, reclassification, merger, consolidation, reorganization, stock
dividend, stock split, spin off of one or more divisions or subsidiaries, a
“going private” transaction (which shall mean any transaction that results in
the occurrence of any of the following events: (a) Altisource’s common stock is
no longer listed on any national securities exchange or quoted on the NASDAQ
Global Select



Confidential
 
Page 7 of 12

        



--------------------------------------------------------------------------------




Market or other securities quotation system; (b) Altisource is no longer subject
to the reporting requirements of Section 13 or Section 15(d) of the Exchange
Act; or (c) Altisource becomes subject to Rule 13e-3 under the Exchange Act) or
similar transaction affecting the Options. Upon the occurrence of any such
events, the Board of Directors may make appropriate adjustments to the Options
made hereunder to avoid inequitable dilution or enlargement of award values or
rights in connection with any such event (as determined by the Board of
Directors in its sole discretion based on any facts and circumstances it
considers relevant). For the avoidance of doubt, the Options are subject to the
dilutive impact of equity issuances (including an IPO) or other costs of capital
made in connection with acquisitions or capital raises.




8.
NON-TRANSFERABILITY OF OPTIONS



The Options shall not be transferable otherwise than by will or by the
applicable laws of descent and distribution. More particularly (but without
limiting the generality of the foregoing), the Options may not be assigned,
transferred (except as aforesaid), pledged or hypothecated in any way (whether
by operation of law or otherwise) and shall not be subject to execution,
attachment or similar process. Any attempted assignment, transfer, pledge,
hypothecation or other disposition of the Options contrary to the provisions
hereof, and the levy of any execution, attachment or similar process upon the
Options, shall be null and void and without effect.


9.
PAYMENT OF EXPENSES AND COMPLIANCE WITH LAWS



The Company shall at all times during the term of the Options reserve and keep
available such number of Shares as will be sufficient to satisfy the
requirements of this Agreement, shall pay all original issue and/or transfer
taxes with respect to the issue and/or transfer of Shares pursuant hereto and
all other fees and expenses necessarily incurred by the Company in connection
therewith and will from time to time use its best efforts to comply with all
laws and regulations which, in the opinion of counsel for the Company, shall be
applicable thereto.


The intent of the parties is that payments and benefits under this Agreement
comply with or otherwise be exempt from Section 409A of the Internal Revenue
Code of 1986, as amended and the regulations promulgated thereunder (the “Code”)
and, accordingly, to the maximum extent permitted, this Agreement shall be
interpreted either to be exempt from or in compliance therewith. If any
provision of this Agreement (or any award of compensation or benefits provided
under this Agreement) would cause Employee to incur any additional tax or
interest under Section 409A of the Code, the Company may reform such provision
to comply with 409A.


10.
DEFINITIONS



A.
As used herein, the term “Board of Directors” shall mean the Board of Directors
or Compensation Committee of Altisource or any Successor Entity, as applicable.



Confidential
 
Page 8 of 12

        



--------------------------------------------------------------------------------




B.
As used herein, “Cause” means, as reasonably determined by the Board of
Directors (excluding the Employee, if he/she is then a member of the Board of
Directors) either (i) any willful or grossly negligent conduct (including but
not limited to fraud or embezzlement) committed by the Employee in connection
with the Employee’s employment by the Company which conduct in the reasonable
determination of the Board of Directors has had or will have a material
detrimental effect on the Company’s business or (ii) the Employee’s conviction
of, or entering into a plea of nolo contendere to, a felony involving fraud or
embezzlement or such other crime which may bring disrepute upon the Company,
whether or not committed in the course of the Employee’s employment with the
Company. For the avoidance of doubt, termination of employment as a result of a
business reorganization or reduction in force will be deemed termination without
Cause.

C.
As used herein, “Change of Control/Restructuring Date” means either the date (i)
which includes the “closing” of the transaction which makes a Change of
Control/Restructuring Event effective if the Change of Control/Restructuring
Event is made effective through a transaction which has a “closing” or (ii) a
Change of Control/Restructuring Event is reported in accordance with applicable
law as effective to the Securities and Exchange Commission if the Change of
Control/Restructuring Event is made effective other than through a transaction
which has a “closing.”

D.
As used herein, a “Change of Control/Restructuring Event” means (i) the
acquisition by any person or entity, or two or more persons and/or entities
acting in concert, of beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934), of outstanding shares of voting stock of the Company at any time if after
giving effect to such acquisition, and as a result of such acquisition, such
person(s) or entity(ies) own more than fifty percent (50%) of such outstanding
voting stock, (ii) the sale in one or more transactions of substantially all of
the Company’s assets to any person or entity, or two or more persons and/or
entities acting in concert, or (iii) the merger, consolidation or similar
transaction resulting in a reduction of the interest in the Company’s stock of
the pre-transaction stockholders to less than fifty percent (50%) of the
post-transaction ownership.

E.
As used herein, “Confidential Information” means all information relating to
Company, including any of its subsidiaries, customers, vendors, and affiliates,
of any kind whatsoever; know-how; experience; expertise; business plans; ways of
doing business; business results or prospects; financial books, data and plans;
pricing; supplier information and agreements; investor or lender data and
information; business processes (whether or not the subject of a patent),
computer software and specifications therefore; leases; and any and all
agreements entered into by Company or its affiliates and any information
contained therein; database mining and marketing; customer relationship
management programs; any technical, operating, design, economic, client,
customer, consultant, consumer or collector related data and information,
marketing strategies or initiatives and plans which at the time or



Confidential
 
Page 9 of 12

        



--------------------------------------------------------------------------------




times concerned is either capable of protection as a trade secret or is
considered to be of a confidential nature regardless of form. Confidential
Information shall not include: (i) information that is or becomes generally
available to the public other than as a result of a disclosure in breach of this
Agreement, (ii) information that was available on a non-confidential basis prior
to the date hereof or becomes available from a person other than the Company who
was not otherwise bound by confidentiality obligations to the Company and was
not otherwise prohibited from disclosing the information or (iii) Confidential
Information that is required by law to be disclosed, in which case, the Employee
will provide the Company with notice of such obligation immediately to allow the
Company to seek such intervention as it may deem appropriate to prevent such
disclosure including and not limited to initiating legal or administrative
proceedings prior to disclosure.
F.
As used herein, “Disability” means a physical or mental impairment which, as
reasonably determined by the Board of Directors, renders the Employee unable to
perform the essential functions of his employment with the Company, even with
reasonable accommodation that does not impose an undue hardship on the Company,
for more than one hundred and eighty (180) days in any twelve (12) month period,
unless a longer period is required by federal or state law, in which case that
longer period would apply.

G.
As used herein, if the “Retirement” means termination (other than by reason of
death or Disability) of the Employee’s employment with the Company pursuant to
and in accordance with a plan or program of the Company applicable to the
Employee provided, however, that for purposes of this Agreement only, the
Employee must have attained the age of sixty (60) and been an employee of the
Company for not less than three (3) years as of the date of termination of
employment by reason of Retirement.

H.
As used herein, the term “Successor Entity” means the person that is formed by,
replaces or otherwise survives the Company as a result of a transaction, series
of transaction or restructuring with the effect that the Company ceases to
exist.



I.
Capitalized terms used but not defined in this Agreement shall have the meanings
set forth in the 2009 Plan.

11.
AMENDMENT



In the event that the Board of Directors shall amend the 2009 Plan under the
provisions of Section 9 of the 2009 Plan and such amendment shall modify or
otherwise affect the subject matter of this Agreement, this Agreement shall, to
that extent, be deemed to be amended by such amendment to the 2009 Plan. The
Company shall notify the Employee in writing of any such amendment to the 2009
Plan and this Agreement as soon as practicable after its approval.
Notwithstanding any other provision of this Agreement or the 2009 Plan, the
Employee’s Options under this Agreement may


Confidential
 
Page 10 of 12

        



--------------------------------------------------------------------------------




not be amended in a way that materially diminishes the value of the Options
without the Employee’s consent to the amendment.


12.
CONSTRUCTION



A.
In the event of any conflict between the 2009 Plan and this Agreement, the
provisions of the 2009 Plan shall control. This Agreement shall be governed in
all respects by the laws of the State of Georgia. No provision of this Agreement
shall limit in any way whatsoever any right that the Company may otherwise have
to terminate the employment of the Employee at any time.



B.
If any provision of this Agreement is held to be unenforceable, then this
provision will be deemed amended to the extent necessary to render the otherwise
unenforceable provision, and the rest of the Agreement, valid and enforceable.
If a court declines to amend this Agreement as provided herein, the invalidity
or unenforceability of any particular provision thereof shall not affect the
other provisions hereof, and this Agreement shall be construed in all respects
as if such invalid or unenforceable provision had been omitted.



C.
Except as otherwise required by applicable law, rule or regulation, the Board of
Directors shall have full discretion with respect to any actions to be taken or
determinations to be made in connection with this Agreement (including, without
limitation, any determination with regard to Section 3, Section 6 and Section
7), and its determinations shall be final, binding and conclusive.



13.
ENTIRE AGREEMENT



This Agreement, together with the 2009 Plan, constitutes the entire agreement
between the Company and the Employee and supersedes all other discussions,
correspondence, representations, understandings and agreements between the
parties, with respect to the subject matter hereof.


14.
HEADINGS



The headings of the sections of this Agreement are inserted for convenience only
and shall not be deemed a part hereof.


15.
CONFIRMING INFORMATION



By accepting this Agreement, either through electronic means or by providing a
signed copy, the Employee (i) acknowledges and confirms that the Employee has
read and understood the 2009 Plan and the Agreement and (ii) acknowledges that
acceptance through electronic means is equivalent to doing so by providing a
signed copy.


[SIGNATURE PAGE FOLLOWS]






Confidential
 
Page 11 of 12

        



--------------------------------------------------------------------------------






I hereby agree to and accept the terms of this Agreement.


Employee




_______________________________
Indroneel Chatterjee
 
 
 
Altisource Portfolio Solutions S.A.






By: ___________________________
Name: William B. Shepro
Title: Chief Executive Officer




 


Attested by: ____________________
Name: Kevin J. Wilcox
Title: Chief Administration and Risk Officer
 













Confidential
 
Page 12 of 12

        

